Citation Nr: 0731414	
Decision Date: 10/04/07    Archive Date: 10/16/07

DOCKET NO.  01-02 671A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a right knee 
disorder, including secondary to the service-connected 
residuals of a left ankle fracture.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1991 to July 
1994.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a January 2001 decision by the RO in Pittsburgh, 
Pennsylvania.  

This appeal previously was before the Board in November 2003 
and was remanded to the RO, via the Appeals Management Center 
(AMC), for further development and consideration.  In 
December 2006 this appeal returned to the Board, which denied 
the veteran's claim for disability rating higher than 20 
percent for the residuals of a left ankle fracture and once 
again remanded the remaining claims for service connection 
for hearing loss, hypertension and a right knee disorder, 
including secondary to the service-connected residuals of the 
veteran's left ankle fracture.  For the reasons discussed 
below, those issues unfortunately must be remanded for a 
third time so that further development may be completed.  The 
development will occur via the AMC in Washington, D.C.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
their claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the U. S. Court of Appeals for Veterans Claims 
(Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).

As noted above, the Board previously remanded the issues on 
appeal in December 2006.  At that time, the Board instructed 
the RO, via the AMC, to provide the veteran with notice in 
accordance with the VCAA.  The Board observed that the 
veteran previously had been sent VCAA letters that treated 
his three service connection claims as claims for higher 
disability ratings.  To ensure the veteran received proper 
VCAA notice, the RO was instructed to send him a new VCAA 
letter specifically addressing his claims for service 
connection for hearing loss, hypertension and a right knee 
disorder.  With respect to the claim for service connection 
for a right knee disorder, in particular, the letter also was 
to address the means of establishing service connection on a 
secondary basis.  See 38 C.F.R. § 3.310(a); see also Allen v. 
Brown, 7 Vet. App. 439 (1995).

In January 2007, pursuant to the Board's remand, the AMC sent 
the veteran a new VCAA letter addressing the elements of a 
claim for service connection.  This letter, therefore, 
adequately informed the veteran of the VCAA aspects of his 
claims for service connection for hearing loss and 
hypertension.  However, the letter did not address the issue 
of service connection for the right knee condition on a 
secondary basis as directed by the Board's December 2006 
remand.  The veteran must be provided with this notice.  See 
id.; see also Stegall v. West, 11 Vet. App. 268 (1998) (The 
veteran is entitled, as a matter of law, to compliance with 
the directives of a remand).

Although the veteran received VCAA-compliant notice regarding 
his hearing loss and hypertension claims, the Board 
nevertheless is unable to decide those claims at this time.  
After carefully reviewing the record, the Board has 
determined that the veteran's service medical records (SMRs) 
are not on file for consideration in his appeal.  These 
records appear to have been part of the veteran's claims file 
as recently as November 2003, when the Board first remanded 
this appeal for additional development.  The Board's remand, 
as well as the October 2002 statement of the case (SOC), 
reference the veteran's SMRs and cite specific evidence from 
them.  The cited evidence is pertinent to the veteran's claim 
for service connection  for hypertension since he maintains 
he was treated for this condition in service.  Additionally, 
the SMRs may contain other evidence relevant evidence, such 
as clinical data and treatment information, regarding the 
veteran's claims for service connection for hearing loss and 
a right knee condition.

Where, as here, the SMRs are unavailable for consideration, 
through no fault of the veteran, the Board's obligation to 
explain its findings and conclusions and to consider 
carefully the benefit of the doubt rule, is heightened.  See 
Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore 
v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991)).  The RO must attempt 
to obtain these records unless and until it becomes evident 
that additional attempts to obtain these records would be 
futile.  See 38 C.F.R. § 3.159(c)(2).  

Accordingly, this case is REMANDED for the following 
development and consideration:

1.  Send the veteran another VCAA letter 
that specifically addresses his claim 
for service connection for a right knee 
disorder, including on a secondary 
basis.

2.  Obtain the veteran's SMRs.  If these 
records are determined to be missing or 
unavailable, or it is determined that 
further development would be futile, a 
formal finding must be made that the 
SMRs are unavailable for review, that 
all procedures to obtain them have been 
exhausted, and that further attempts 
would be futile.  All responses and 
evidence received must be incorporated 
into the claims file.

3.  Then readjudicate the veteran's 
claims in light of any additional 
evidence obtained.  If they are not 
granted to her satisfaction, send her a 
supplemental SOC (SSOC) and give him 
time to respond to it before returning 
the case to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


